Case: 7:19-cr-00023-REW-EBA Doc #: 358 Filed: 08/17/21 Page: 1 of 3 - Page ID#: 868




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                         PIKEVILLE


     UNITED STATES OF AMERICA,                       )
                                                     )
          Plaintiff,                                 )         No. 7:19-CR-23-REW-EBA
                                                     )         No. 7:21-CR-08-REW-EBA
     v.                                              )
                                                     )
     IVORY LEE DEAN, III,                            )                    ORDER
                                                     )
          Defendant.                                 )

                                          *** *** *** ***

          After conducting Rule 11 proceedings, see DE 352 (Minute Entry), Judge Atkins

 recommended that the undersigned accept Defendant Ivory Lee Dean, III’s guilty plea and adjudge

 him guilty of Count One of the Superseding Indictment in this matter (DE 172) and Count 1 of the

 recently transferred1 Western District of Kentucky Indictment in Case No. 7:21-cr-08-REW, at

 ECF No. 1-1. See DE 355 (Recommendation); see also DE 354 (Plea Agreement). Judge Atkins

 expressly informed Dean of the right to object to the recommendation and to secure de novo review

 from the undersigned. See DE 355 at 3. The established, 3-day objection deadline has passed, and

 no party has objected.

          The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right




 1
  Pursuant to Criminal Rule 20 and the parties’ agreement. See Case No. 7:21-cr-08-REW, at ECF
 No. 1-3.
Case: 7:19-cr-00023-REW-EBA Doc #: 358 Filed: 08/17/21 Page: 2 of 3 - Page ID#: 869




 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).

        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

        1. The Court ADOPTS DE 355, ACCEPTS Defendant’s guilty plea, and ADJUDGES

            Defendant guilty of Count One of the Superseding Indictment in this matter (DE 172)

            and Count 1 of the transferred Western District of Kentucky Indictment in Case No.

            7:21-CR-08-REW, at ECF No. 1-1 (this Order also terms ECF No. 7);

        2. Further, per Judge Atkins’s unopposed recommendation and Defendant’s agreement

            (DE 354 at ¶ 10), the Court provisionally FINDS that the firearms seized from Dean,

            specified in the transferred Western District of Kentucky Indictment in Case No. 7:21-

            cr-08-REW (ECF 1-1 at 5–6), are forfeitable and that Dean has an interest in said

            property, and preliminary ADJUDGES Defendant’s interest in such property

            FORFEITED. Under Criminal Rule 32.2, and absent pre-judgment objection, “the

            preliminary forfeiture order becomes final as to” Defendant at sentencing. Fed. R.

            Crim. P. 32.2(b)(4)(A). The Court will further address forfeiture at that time. See id. at

            (b)(4)(B); and

        3. The Court CANCELS the trial as to this Defendant; and

        4. The Court will issue a separate sentencing order.2




 2
   At the hearing, Judge Atkins remanded Dean to custody. See DE 352. This was his status pre-
 hearing. See DE 32; DE 44; DE 201. The Court, thus, sees no need to further address detention, at
 this time. His detained status will persist pending sentencing.
Case: 7:19-cr-00023-REW-EBA Doc #: 358 Filed: 08/17/21 Page: 3 of 3 - Page ID#: 870




       This the 17th day of August, 2021.
